DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 9, 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordell (US 2018/0046869 A1).
Regarding claim 1, Cordell discloses a notification system (see at least Figure 1E) comprising: 
a memory communicably coupled to a processor (see at least [0038]) and storing: 
a notification module including instructions (see at least Figure 1A, item 123 | [0038] | [0048] note the onboard IA (Inferred Attentional) model can reside in the VOC (Vehicle Onboard Computer) of the vehicle (102)) that when executed by the processor cause the processor to: 
acquire sensor data associated with an operator of a vehicle (see at least Figure 1A, items 126, 125, 109 and 102 | [0044]); 
determine an operator state from the sensor data (see at least Figure 1B, items 148, 142, 145 and 143 | [0052] | [0054] note the operator state could correspond to at least the driver’s (148) determined gaze direction (145, 143)); 
compute a difference of the operator state to a parameter associated with monitoring a component in the vehicle (see at least [0070-0073] note the operator state could correspond to the driver scanning forward or checking the mirror, and the parameter could correspond to driver focusing his/her gaze and attention appropriately within a predefined time interval (i.e., last N seconds) or checking the mirrors enough times within a predefined interval); and 
adapt a notification associated with the component by a controller according to the difference (see at least Figure 1E, items 138 and 256 | [0072-0073] note the notification can be at least green or red depending on the difference).
Regarding claim 4, Cordell discloses wherein the notification module includes instructions to compute the difference (see at least [0070-0073]) further including instructions to compare awareness of the operator according to the sensor data to the parameter (see at least [0052] note detection of being distracted, such as texting | [0073] note detection of the driver gazing or lingering at the navigation/infotainment system for too long) and wherein instructions to adapt the notification further include instructions to change illumination of the component in relation to minimizing the difference (see at least [0073] note when the driver gazes or lingers at the navigation/infotainment system for too long, the multi-colored light around the border of the navigation/infotainment system begins turning red to notifying the driver who should pay attention to the road).
Regarding claim 5, Cordell, as addressed above, discloses wherein the notification module further includes instructions to control the component to change illumination in association with the notification (see at least Figure 1E | [0072-0073]).
Regarding claim 8, Cordell, as addressed above, discloses wherein the parameter is set according to conditions related to automated driving or illumination of the component for an environmental state of the vehicle (see at least Figure 1E | [0070-0073]).
Regarding claim 9, Cordell discloses a non-transitory computer-readable medium (see at least Figure 1E | [0038]) comprising: 
instructions that when executed by a processor (see at least Figure 1A, item 123 | [0038] | [0048] note the onboard IA (Inferred Attentional) model can reside in the VOC (Vehicle Onboard Computer) of the vehicle (102)) cause the processor to: 
acquire sensor data associated with an operator of a vehicle (see at least Figure 1A, items 126, 125, 109 and 102 | [0044]); 
determine an operator state from the sensor data (see at least Figure 1B, items 148, 142, 145 and 143 | [0052] | [0054] note the operator state could correspond to at least the driver’s (148) determined gaze direction (145, 143)); 
compute a difference of the operator state to a parameter associated with monitoring a component in the vehicle (see at least [0070-0073] note the operator state could correspond to the driver scanning forward or checking the mirror, and the parameter could correspond to driver focusing his/her gaze and attention appropriately within a predefined time interval (i.e., last N seconds) or checking the mirrors enough times within a predefined interval); and 
adapt a notification associated with the component by a controller according to the difference (see at least Figure 1E, items 138 and 256 | [0072-0073] note the notification can be at least green or red depending on the difference).
Regarding claim 12, Cordell, as addressed above, discloses wherein the instructions to compute the difference (see at least [0070-0073]) further include instructions to compare awareness of the operator according to the sensor data to the parameter (see at least [0052] note detection of being distracted, such as texting | [0073] note detection of the driver gazing or lingering at the navigation/infotainment system for too long) and wherein the instructions to adapt the notification further include instructions to change illumination of the component in relation to minimizing the difference (see at least [0073] note when the driver gazes or lingers at the navigation/infotainment system for too long, the multi-colored light around the border of the navigation/infotainment system begins turning red to notifying the driver who should pay attention to the road).
Regarding claim 13, Cordell discloses a method (see at least Figure 1E), comprising: 
acquiring sensor data associated with an operator of a vehicle (see at least Figure 1A, items 126, 125, 109 and 102 | [0044]); 
determining an operator state from the sensor data (see at least Figure 1B, items 148, 142, 145 and 143 | [0052] | [0054] note the operator state could correspond to at least the driver’s (148) determined gaze direction (145, 143)); 
computing a difference of the operator state to a parameter associated with monitoring a component in the vehicle (see at least [0070-0073] note the operator state could correspond to the driver scanning forward or checking the mirror, and the parameter could correspond to driver focusing his/her gaze and attention appropriately within a predefined time interval (i.e., last N seconds) or checking the mirrors enough times within a predefined interval); and 
adapting a notification associated with the component by a controller according to the difference (see at least Figure 1E, items 138 and 256 | [0072-0073] note the notification can be at least green or red depending on the difference).
Regarding claim 16, Cordell, as addressed above, discloses wherein computing the difference (see at least [0070-0073]) further includes comparing awareness of the operator according to the sensor data to the parameter (see at least [0052] note detection of being distracted, such as texting | [0073] note detection of the driver gazing or lingering at the navigation/infotainment system for too long) and wherein adapting the notification further includes changing illumination of the component in relation to minimizing the difference (see at least [0073] note when the driver gazes or lingers at the navigation/infotainment system for too long, the multi-colored light around the border of the navigation/infotainment system begins turning red to notifying the driver who should pay attention to the road).
Regarding claim 17, Cordell, as addressed above, discloses controlling the component to change illumination in association with the notification (see at least Figure 1E | [0072-0073]).
Regarding claim 20, Cordell, as addressed above, discloses wherein the parameter is set according to conditions related to automated driving or illumination of the component for an environmental state of the vehicle (see at least Figure 1E | [0070-0073]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell (US 2018/0046869 A1) in view of Olsson (US 2020/0339131 A1).
Regarding claim 2, Cordell discloses wherein the notification module includes instructions to determine the operator state further including instructions to monitor a gaze of the operator to the component according to the sensor data and computes the operator state according to a frequency of the gaze (see at least Figure 1B and 1E | [0052] | [0054] | [0070-0073] note calculating whether or not the driver checks/fails to check the mirrors enough times within a predefined interval).  
However, Cordell does not specifically disclose computing an average.
It is known measure operator state in different ways.  For example, Olsson teaches a system that computes an average of the operator state (see at least the abstract | [0044-0045]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Olsson in view of Cordell.  This provides the ability to reduce the effect of any noise, drift or anomalous sensor readings acquired from the driver, thus improving accuracy.
Regarding claim 3, Cordell in view of Olsson, as addressed above, teach wherein the notification module includes instructions to compute the difference further including instructions to compare the average to the parameter in association with adapting the notification (see at least the abstract of Olsson | [0044-0045] of Olsson).
Regarding claim 10, Cordell in view of Olsson, as addressed above, teach wherein the instructions to determine the operator state further include instructions to monitor a gaze of the operator to the component according to the sensor data and compute an average of the operator state according to a frequency of the gaze (see at least Figure 1B and 1E of Cordell | [0052] of Cordell | [0054] of Cordell | [0070-0073] of Cordell, note calculating whether or not the driver checks/fails to check the mirrors enough times within a predefined interval | the abstract of Olsson | [0044-0045] of Olsson).
Regarding claim 11, Cordell in view of Olsson, as addressed above, teach wherein the instructions to compute the difference further include instructions to compare the average to the parameter in association with adapting the notification (see at least Figure 1B and 1E of Cordell | [0052] of Cordell | [0054] of Cordell | [0070-0073] of Cordell, note calculating whether or not the driver checks/fails to check the mirrors enough times within a predefined interval | the abstract of Olsson | [0044-0045] of Olsson).
Regarding claim 14, Cordell in view of Olsson, as addressed above, teach wherein determining the operator state further includes monitoring a gaze of the operator to the component according to the sensor data and computing an average of the operator state according to a frequency of the gaze (see at least Figure 1B and 1E of Cordell | [0052] of Cordell | [0054] of Cordell | [0070-0073] of Cordell, note calculating whether or not the driver checks/fails to check the mirrors enough times within a predefined interval | the abstract of Olsson | [0044-0045] of Olsson).
Regarding claim 15, Cordell in view of Olsson, as addressed above, teach wherein computing the difference further includes comparing the average to the parameter in association with adapting the notification (see at least Figure 1B and 1E of Cordell | [0052] of Cordell | [0054] of Cordell | [0070-0073] of Cordell, note calculating whether or not the driver checks/fails to check the mirrors enough times within a predefined interval | the abstract of Olsson | [0044-0045] of Olsson).

Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell (US 2018/0046869 A1) in view of Canella (US 2017/0364760 A1).
Regarding claim 6, Cordell, as addressed above, discloses wherein the notification module further includes instructions to determine the operator state according to a gaze frequency by the operator to the component and to control illumination of the component by the controller according to the determined operator state changing and the parameter (see at least [0072-0073] of Cordell, note illumination is controlled based on the calculated operator state).
However, Cordell does not specifically disclose a moving average of the operator state that increases or decreases and controlling according to the moving average changing.
It is known measure operator state in different ways.  For example, Canella teaches a system that computes a moving average of an operator state that increases or decreases and controls according to the moving average changing (see at least [0044-0045] | [0050-0051]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Canella in view of Cordell.  By taking past gaze data into account, the driver’s determined gaze may be less sporadic.
Regarding claim 7, Cordell in view of Canella, as addressed above, teach wherein the moving average is proportional to the gaze frequency and a vehicle state (see at least [0044-0045] of Canella | [0050-0051] of Canella, note the vehicle state may correspond to lane changes, making turns, etc.).
Regarding claim 18, Cordell in view of Canella, as addressed above, teach computing a moving average of the operator state that increases or decreases according to a gaze frequency by the operator to the component; and controlling illumination of the component by the controller according to the moving average changing and the parameter (see at least [0044-0045] of Canella | [0050-0051] of Canella, note the vehicle state may correspond to lane changes, making turns, etc.).
Regarding claim 19, Cordell in view of Canella, as addressed above, teach wherein the moving average is proportional to the gaze frequency and a vehicle state (see at least [0044-0045] of Canella | [0050-0051] of Canella, note the vehicle state may correspond to lane changes, making turns, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687